                 Case 1:20-cr-00133-JSR Document 34 Filed 06/02/21 Page 1 of 12




      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
      ------------------------------------------------------X
                                                             :
      UNITED STATES OF AMERICA,                              :   20 Cr. 133 (JSR)
                                                             :
                          -v-                                :
                                                             :
      FREDERICK SCHEININ,                                    :
                                                             :
                                   Defendant.                :
                                                             :
      -------------------------------------------------------X


                          FREDERICK SCHEININ’S MOTIONS IN LIMINE

                                                                 DAVID E. PATTON, ESQ.
                                                                 Federal Defenders of New York, Inc.
                                                                 Attorney for Defendant
                                                                        FREDERICK SCHEININ
                                                                 52 Duane Street, 10th Floor
                                                                 New York, NY 10007
                                                                 (212) 417-8700

                                                                 Of Counsel:

                                                                 Tamara Giwa, Esq.
                                                                 Sylvie Levine, Esq.
                                                                 Assistant Federal Defenders
                                                                 (917) 890-9729

TO:   AUDREY STRAUSS, ESQ.
      United States Attorney
      Southern District of New York
      One St. Andrew’s Plaza
      New York, NY 10007

      Attn: Nicholas Chiuchiolo, Esq.
            Daniel Nessim, Esq.
            Assistant United States Attorneys
            Southern District of New York




                                                                                                       1
         Case 1:20-cr-00133-JSR Document 34 Filed 06/02/21 Page 2 of 12




PRELIMINARY STATEMENT


        Mr. Scheinin respectfully moves in limine for an order:

1. Precluding the government from introducing communications between Mr.

   Scheinin and an undercover officer (“UC-1”) made on Grindr and Snapchat ; and

2. Precluding the government from introducing unredacted photographs of Mr.

   Scheinin’s genitalia.

For the reasons outlined below, these motions should be granted.


BACKGROUND

        Mr. Scheinin is charged in a three-count indictment alleging that from

October 2019 through January 2020, Mr. Scheinin attempted to produce and receive

child pornography, and to entice a minor to engage in sexual activity. The

government alleges that Mr. Scheinin communicated with an undercover officer

(“UC-1”) who he believed was 14 years old. The communications began on Grindr,

an online social-networking and dating application. The communications then

continued on Google Voice, an online telephone service, and Snapchat, a multimedia

online messaging application. The government further alleges that from October

2019 through January 2020, Mr. Scheinin sent the undercover officer photographs

of his genitalia. Mr. Scheinin was arrested on January 16, 2020.

   I.      Grindr communications

   The government alleges that Mr. Scheinin and UC-1 first communicated on

Grindr, an online social-networking and dating application. The communication was



                                                                                  2
        Case 1:20-cr-00133-JSR Document 34 Filed 06/02/21 Page 3 of 12




in the form of text messages sent within the application. The government, per notes

that UC-1 prepared shortly after Mr. Scheinin’s arrest, alleges that the

communications occurred at various times beginning in the spring of 2019. See UC-

1 notes, undated, attached as Exhibit A. Those communications continued through

the date of Mr. Scheinin’s arrest on January 16, 2020.

      UC-1 did not preserve any of her Grindr communications with Mr. Scheinin.

The only Grindr messages that are available to either party are the portion of the

messages that were saved in the Grindr application on Mr. Scheinin’s phone. Those

saved messages begin on October 26, 2019 – approximately 6 months after the

communications began.

   The Grindr communications on Mr. Scheinin’s phone application were obtained

by the government through an extraction of Mr. Scheinin’s telephone (and were, in

turn, produced to the defense on July 7, 2020, May 28, 2021, and June 1, 2021). The

Grindr messages made between UC-1 and Mr. Scheinin over the course of several

months from the spring of 2019 through October 25, 2019 are permanently lost –

due to the government’s failure to preserve the messages. In a letter dated May 17,

2021, the government informed the defense that it does not possess, and is unable

to obtain, communications between Mr. Scheinin and UC-1 that occurred prior to

October 26, 2019. See Government letter, May 17, 2021, attached as Exhibit B.

   At no point during her communication with Mr. Scheinin -- from the spring of

2019 until Mr. Scheinin’s arrest on January 16, 2020 – did UC-1 make any attempt

to preserve her Grindr communications with Mr. Scheinin. UC-1 did not, for



                                                                                      3
          Case 1:20-cr-00133-JSR Document 34 Filed 06/02/21 Page 4 of 12




example, download software that would preserve her communications, download the

messages, or serve Grindr with either a subpoena or preservation letter when her

communications with Mr. Scheinin began. Instead, the government informed

counsel that on September 20, 2019, UC-1’s Grindr account was deactivated and the

months’ worth of prior communications were lost. Not only has the government

been unable to obtain the messages from Grindr, the government has not shown

what attempts, if any, were made to preserve those communications

contemporaneously, or to recover them once their loss was discovered. 1 For

example, the government has not provided any relevant extractions of UC-1’s

phone.

    The unpreserved, missing messages are of the utmost importance to this case.

For example, the only occasion on which UC-1 allegedly told Mr. Scheinin that she

was 14 – an essential element of all three crimes charged in the indictment – was

supposedly during the period of time in which no messages were preserved. All of

the initial communications between UC-1 and Mr. Scheinin are lost.

    II.    Snapchat communications

    The government alleges that on November 8, 2019, Mr. Scheinin and UC-1

began communicating on Snapchat, a multimedia messaging application that allows

users to communicate by text message and video chat. The government further




1The government produced a preservation letter that the U.S. Attorney’s Office sent to Grindr, but
this was not sent until November 19, 2019 – at least 9 months after the communications with Mr.
Scheinin began. The government also produced a warrant for Mr. Scheinin’s Grindr account, but that
was not signed by a Magistrate Judge until February 20, 2020 – over a month after Mr. Scheinin’s
arrest, and at least 11 months after the communications on Grindr began.

                                                                                                4
        Case 1:20-cr-00133-JSR Document 34 Filed 06/02/21 Page 5 of 12




alleges that the communications on Snapchat continued through the date of Mr.

Scheinin’s arrest on January 16, 2020.

   Some of the Snapchat communications consist of text messages. Instead of a full

spreadsheet containing a comprehensive record of all communications, the

government has produced photographs of someone scrolling through messages on

what is presumably UC-1’s telephone. It appears that one telephone was used to

take photographs of messages on another telephone. Some of the Snapchat

communications consist of video chats. Some video chats were produced in the form

of audio or video recordings that were made by members of law enforcement present

during the conversations.

   The Snapchat production, consisting of photographs and videos of Snapchat

messages, is incomplete. It is clear from a straightforward reading of the

communications that significant portions are missing. For example, the production

of communications from November 15, 2019, copied below, begins with the

following:

   3:12 pm: “Hey u think i should make a new 1”

   6 pm: “If you want to lol”

   6:17 pm: “Not sure yet. Might hang out with friends… might stay in my pajamas

   all weekend lol Hbu.”




                                                                                    5
Case 1:20-cr-00133-JSR Document 34 Filed 06/02/21 Page 6 of 12




      USAO_001156                         USAO_001157




                        USAO_001158

                                                                 6
        Case 1:20-cr-00133-JSR Document 34 Filed 06/02/21 Page 7 of 12




   The production of communications from December 9, 2019, copied below, begins

with the following:

   8:08 pm: “Pretty boring. Didn’t do much lol”

   8:08 pm: “How about yours?”




                                USAO_001333

      These two examples, the likes of which are found throughout the Snapchat

production, make clear the extent of the missing communications: the first message

produced is clearly responding to previous messages that are not captured. Notably,

the government concedes, in response to a defense request for discovery, that for

communications occurring on November 15, 2019, November 18, 2019, December 9,

2019, and January 2, 2019, a portion of the communications lack context, but the

government is not aware of the basis for that missing context. See Government


                                                                                    7
         Case 1:20-cr-00133-JSR Document 34 Filed 06/02/21 Page 8 of 12




letter, May 26, 2021, attached as Exhibit C. The government makes the assurance

that all screenshots of the communications on those days were produced. What the

government is unable to do is guarantee that all of the communications were

preserved.

       The Snapchat communications consisting of video chats were also

inadequately preserved. In both the criminal complaint and a search warrant

affidavit, the government referenced Snapchat video chats on November 8, 2021.

See Search warrant affidavit, USAO_000964 – USAO_000981, attached as Exhibit

D. While the government produced an audio recording of that conversation, the

video portion of that communication was not preserved. The government produced

at least two additional audio recordings for conversations where the video was not

preserved. In fact, law enforcement reports produced to the defense indicate that

video recordings were only made on four dates.

       It is clear that neither UC-1 nor any other law enforcement sufficiently

preserved the Snapchat communications. The government was aware that messages

on Snapchat can be viewed for a limited period before they become inaccessible. Id.

However, no attempt was made to preserve all of the communications

contemporaneously. To the defense’s knowledge, law enforcement did not, for

example, use any 3rd-party software to monitor and preserve the communications. 2



   2  The government produced a preservation letter sent to Snap, Inc., but that letter was not sent
until January 14, 2020, two days before Mr. Scheinin was arrested, and over two and a half months
after the communications on Snapchat began. The government produced an application for a search
warrant for Mr. Scheinin’s Snapchat account, but that warrant was not signed by a Magistrate
Judge until February 10, 2020, almost one month after Mr. Scheinin’s arrest.


                                                                                                       8
         Case 1:20-cr-00133-JSR Document 34 Filed 06/02/21 Page 9 of 12




Other than photographs of a telephone, preserving only certain messages, the

entirety of the communication between Mr. Scheinin and UC-1 is lost.

ARGUMENT

   I.      The government should be precluded from introducing
           incomplete communications made on Grindr and Snapchat

        The government is seeking to introduce at trial selected communications that

are incomplete and fail to capture the entirety of the correspondence between Mr.

Scheinin and UC-1. This cannot be permitted, when the government’s entire case is

based on those incomplete excerpts. Such partial evidence lacks relevance, and any

possible relevance is substantially outweighed by a danger of unfair prejudice,

confusion, and a risk of misleading the jury. See Fed. R. Evid. 401, 403. Without

access to the original and complete Grindr and Snapchat communications, the jury

will be unable to put them into their proper context. The case against Mr. Scheinin

consists almost entirely of these communications, and the jury’s ultimate

determination will hinge on their understanding of the communications. The

introduction of evidence that is incomplete, lacking in context, and missing

significant portions will be confusing and misleading.

        The introduction of these partial communications would also violate Fed. R.

Evid. 106 and 1002. Under Fed. R. Evid. 106, “[i]f a party introduces all or part of a

writing or recorded statement, an adverse party may require the introduction, at

that time, of any other part—or any other writing or recorded statement—that in

fairness ought to be considered at the same time.” This “rule of completeness”

cannot be satisfied in this case in the absence of all of the Grindr and Snapchat

                                                                                      9
          Case 1:20-cr-00133-JSR Document 34 Filed 06/02/21 Page 10 of 12




communications exchanged between UC-1 and Mr. Scheinin. Relatedly, under Fed.

R. Evid. 1002, “[a]n original writing, recording or photograph is required in order to

prove its content,” but the government has not provided the original

communications. See also Gordon v. United States, 344 U.S. 414, 421 (1953) (“The

elementary wisdom of the best evidence rule rests on the fact that the [original]

document is a more reliable, complete and accurate source of information as to its

contents and meaning than anyone’s description….”).

         In addition, the failure to preserve the communications also means that the

government did not obtain or preserve communications that are a likely source of

Brady and Giglio material. For example, UC-1 alleges that in the unpreserved

Grindr messages sent before October 26, 2019, she informed Mr. Scheinin that she

was 14 years old. None of Mr. Scheinin’s responses to this alleged communication –

which are central to his defense -- are available.

         Allowing the government to introduce partial records of the communications

is prohibited by the Federal Rules of Evidence.

   II.      The government should be precluded from introducing
            photographs of Mr. Scheinin’s genitals

         The Government intends to introduce photographs of Mr. Scheinin’s genitalia,

which he sent over the internet to the undercover officer, during its case-in-chief.

Defense counsel moves to exclude such photographs in unredacted form as not

relevant and unduly prejudicial. Descriptions of the images, or redacted images

(specifically, redactions that obscure Mr. Scheinin’s penis), are sufficient for the

government’s purposes and would preserve Mr. Scheinin’s rights.

                                                                                       10
        Case 1:20-cr-00133-JSR Document 34 Filed 06/02/21 Page 11 of 12




      There is no dispute that the fact that Mr. Scheinin sent pictures of his

genitalia to the undercover can be presented to the jury. However, showing the jury

unredacted pictures makes no fact in this case more or less probable. See Fed. R.

Evid. 401. Indeed, there will be no factual disputes about Mr. Scheinin’s penis at

trial—nor will there be any dispute that Mr. Scheinin sent photographs via the

internet to the undercover. Cf. United States v. Gartenlaub, 14 Cr. 173, 2015 WL

7574743, at *3 (C.D. Cal. Nov. 23, 2015) (finding photographs of a naked adult male,

who was “possibly defendant” were relevant to demonstrate that “defendant had

access to and knowledge of the folders on his computer where these photographs

were stored.”).

      Even if the Court were to find the unredacted pictures minimally probative,

such value is substantially outweighed by the obvious danger of unfair prejudice.

See Fed. R. Evid. 403; see also United States v. Koebele, 07 Cr. 2015, 2008 WL

63293, at *4 (N.D. Iowa Jan. 3, 2008) (granting a motion in limine pursuant to Rule

403 to exclude all references to the defendant’s adult girlfriend sending him a

picture of her genitalia because it “is plainly potentially unfairly prejudicial, in that

it could provoke jurors to discount any testimony by [the girlfriend] as an emotional

reaction to what jurors might consider scandalous or inappropriate behavior”). For

example, in Gartenlaub, supra, despite finding the fact of the photographs and their

location to be relevant, the Court held that it “is not persuaded that it is necessary

to show the pictures themselves to the jury” because the government could argue

the necessary inferences without them. Gartenlaub, 14 Cr. 173, 2015 WL 7574743,



                                                                                       11
         Case 1:20-cr-00133-JSR Document 34 Filed 06/02/21 Page 12 of 12




at *3. Moreover, the prohibition of the “quite graphic” photographs would “lessen

the potential for unfair prejudice to defendant.” Id.

The same is true here.

      The government will be able to make any and all arguments about the fact

that Mr. Scheinin sent photographs of his penis to the undercover officer, without

showing his genitalia to the jury. Presenting unredacted photographs to the jury

will create a grave and unnecessary risk that the jury will judge Mr. Scheinin—

whose actions and credibility are squarely at issue in this case—based on an

emotional reaction to embarrassing images of his most private body parts. Such a

risk is prohibited by the Rules of Evidence and the unredacted images should be

excluded.

CONCLUSION

      For the reasons stated above, the Court should grant the motions in limine to

preclude the introduction of certain evidence.

Dated:       June 2, 2021
             New York, NY
                                                 Respectfully submitted,



                                                 Tamara Giwa, Esq.
                                                 Sylvie Levine, Esq.
                                                 Assistant Federal Defenders

                                                 Counsel for Frederick Scheinin




                                                                                     12
